Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach circuits and method that provides non-intrusive monitoring of high-speed instruction processors by functional safety systems. A processor subsystem includes at least one processor and a debug interface circuit, the debug interface circuit non-intrusively capture trace data output by the processor and can be implemented by a built-in debug and trace hardware of the processor subsystem. Levy et al., (U.S. Patent number 10,754,760) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination an integrated circuit comprising system circuitry for observing states of internal signals of a master processor and a checker processor, compare corresponding observed states of the master processor and the checker processor and when the corresponding observed states differ, trigger a  master tracer to output stored master trace data recorded from an output of the master processor, and trigger a checker tracer to output stored checker trace data recorded from an output of the checker processor. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of monitoring processors operating in lockstep.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114